 



Exhibit 10.3

 

EMPLOYMENT AGREEMENT – MR. NICHOLAS TUKE

 

This EMPLOYMENT AGREEMENT is executed on the dates set forth below the
signatures hereon but effective as of February 1, 2020, and is by and between
Argentum 47, Inc. in the 34. St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United
Kingdom (“Employer”), and Mr. Nicholas Tuke a resident of the United Kingdom
(“Employee”).

 

1. Duties; Assignment

 

During the term of employment hereunder, the Employee shall perform the duties
of Chief Executive Officer (CEO) of Argentum 47, Inc., or such other duties as
assigned by the Board of Directors.

 

2. Compensation and Signing Bonus

 

a. Compensation:

 

In consideration of the services rendered by Employee to Employer hereunder,
Employer shall pay to Employee a gross annual salary amounting to U.S.$60,000
(“Base Salary”). This Salary shall be paid on a monthly basis to the Employee or
a Company owned by the Employee at the option of the Employee.

 

b. Signing Bonus:

 

The Employer agrees to issue 100,000 (One Hundred Thousand) Preferred “C” shares
of Argentum 47, Inc. to the Employee.

 

3. Employment

 

Employer hereby employs Employee and Employee hereby accepts employment on the
terms set forth herein commencing on February 1, 2020:

 

  (a) Employment will continue for 24 months and until terminated as hereafter
set forth.         (b) Employer shall have the right to terminate this Agreement
and all of Employee’s rights shall thereupon terminate upon the disability (for
90 or more days, whether or not consecutive, in any 360-day period) of Employee
(“Disability”) and the Employer giving written notice thereof, and this
Agreement shall automatically terminate upon the death of Employee (“Death”).  
      (c) Employer shall have the right to terminate Employee’s employment:



 

(1) for any reason or no reason with either:

 

(i) 60 days prior written notice of termination or

 

(ii) immediate notice of termination with an undertaking to continue payment of
Employee’s compensation under this Agreement for 90 days

 

Argentum 47, Inc. and Subsidiaries.

34. St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United Kingdom

Tel. + 44 1482 891 591 / + 1 321 200 0142

 

 

(2) for Cause (as defined below), upon Employee’s receipt of notice thereof. As
used herein, “Cause” means:

 

(i) willful or serious misconduct or dishonesty in the performance of,
Employee’s duties hereunder or

 

(ii) the indictment or conviction of Employee for a felony under state or
federal criminal laws.

 

Upon the effective date of termination specified in such notice, this Agreement
shall terminate except for the provisions, which expressly survive termination,
and Employee shall vacate the offices of Employer.

 

  (d) Employee shall have the right to terminate employment hereunder by
providing 60 days’ written notice. Thereafter, this Agreement shall terminate
except for the provisions, which expressly survive termination.

 

4. Severance Payments

 

The Employee shall have the right to a severance payment amounting to two-month
salary per year employed.

 

The employee will not have the right to a severance payment if this employment
agreement is terminated by Employer for Cause or if the Employee terminates this
employment agreement.

 

5. Expenses

 

Employer shall reimburse Employee’s expenses reasonably incurred in carrying out
his duties hereunder within 30 days of submittal of an itemized account of such
expenses together with such receipts and forms as are required by Employer’s
normal policies and practices. In the event of cash advances such reimbursements
will be credited against the advanced account.

 

6. Benefits

 

Employer shall provide and Employee shall be entitled to participate in an all
benefit plans and programs generally available to employees of Employer on the
same terms as other employees except as follows:

 

  (a) Vacation: Employee shall be entitled to four weeks paid vacation per year
scheduled at times mutually convenient to Employee and Employer. Employee shall
be entitled to carry over unused vacation days into the next year in accordance
with Employer’s policy, as modified from time to time. Employee shall be
entitled to all holidays as allowed to other employees of the Employer with
similar responsibilities.

 

7. Confidentiality; Non-Disclosure

 

  (a) For the purpose of this Agreement, “Confidential Information” is defined
to include any information, designs, software, processes, practices, plans,
proposals, markets, pricing, personnel or financial or business information
relating to Employer, its affiliates (including the Subsidiary), and their
respective businesses, customers, suppliers, products or services, whether in
written, oral or other form. Confidential Information shall not include
information, which at the time of disclosure is in the public domain by
publication or otherwise through no fault of Employee, or information furnished
by a third party which was not received directly from Employer or otherwise
under an obligation of secrecy.

 

Argentum 47, Inc. and Subsidiaries.

34. St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United Kingdom

Tel. + 44 1482 891 591 / + 1 321 200 0142

2

 

 

  (b) At all times after the date hereof, including after termination of this
Agreement, Employee shall not, except with the expressed prior written consent
of Employer, directly or indirectly communicate, disclose or divulge any of the
Confidential Information or use any of the Confidential Information for any
purpose other than performance of his duties hereunder.

 

8. Agreement Not to Compete

 

For so long as Employee is entitled to receive severance payments under Sections
4(a) or for a period of one year from the effective date of termination if
Employee voluntarily terminates his employment hereunder or if Employee is
terminated by Employer for Cause, the Employee agrees that he will not, directly
or indirectly:

 

(1) be employed by, serve as a consultant or advisor to, or have a material
ownership interest in any corporation or other entity whose business is
competitive (as reasonably determined by the Board of Directors of Employer)
with the business of Employer, the Subsidiary or any of their affiliates;
provided, however that this clause (8.1) shall not prohibit any such employment
or other relationship with an entity which itself is not, but has a separate
corporate affiliate which is, engaged in such competitive business so long as
Employee does not provide services to, assist or advise such competitive
affiliate in any way, or

 

(2) induce or solicit any other person who was employed by Employer, Subsidiary
or any of their affiliates at any time during Employee’s employment by Employer
to engage in any line of business competitive with that of Employer, Subsidiary
or their affiliates.

 

9. No Conflicting Agreements

 

Employee represents and warrants that he is not a party to or bound by any
agreement or subject to any restriction arising out of any current or prior
employment or relationship which would be violated by his entering into and
performing his obligations under this Agreement, including, without limitation,
restrictions relating to non-competition or the protection of confidential
information.

 

10. Notices

 

All notices and other communication which are required or permitted hereunder
shall be sent to the following email addresses:

 

If to Argentum 47, Inc.: enzo@arg47.com

 

If to Mr. Nicholas Tuke: nick@arg47.com

 

Argentum 47, Inc. and Subsidiaries.

34. St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United Kingdom

Tel. + 44 1482 891 591 / + 1 321 200 0142

3

 

 

11. Miscellaneous

 

  (a) This Agreement shall be binding upon, inure to the benefit of, and
enforceable by the successors and assigns of the Employer and the heirs, estate,
personal representatives and beneficiaries of Employee. The rights, obligations
and duties of the Employee hereunder shall be personal and are not assignable or
delegable in any manner whatsoever; provided, however, that this Agreement shall
be assigned to and assumed by the Subsidiary when required by Section 1.

 

  (b) The obligations of the parties in Sections 4, 7, 8 and 11 shall survive
any termination of this Agreement.         (c) This Agreement constitutes the
entire understanding of the parties with respect to subject matter hereof, and
shall not be modified, terminated or any provisions waived orally, including
this clause. Any such modification, termination or waiver must be in writing and
signed by each of the parties hereto.         (d) No failure to exercise or
delay in exercising any right, power or remedy hereunder shall preclude any
other or further exercise of the same or any other right, power or remedy.      
  (e) This Agreement shall be construed and enforced in accordance with the Laws
of the England and Wales.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the date
indicated below intending to be legally bound hereby.

 

Argentum 47, Inc.   Employee       /s/ Enzo Taddei   /s/ Nicholas Tuke Mr. Enzo
Taddei - Director   Mr. Nicholas Tuke       Dated: February 1, 2020   Dated:
February 1, 2020

 

Argentum 47, Inc. and Subsidiaries.

34. St. Augustine’s Gate, Hedon, HU12 8EX, Hull, United Kingdom

Tel. + 44 1482 891 591 / + 1 321 200 0142

4

 

 